UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the quarterly period ended March 31, Commission file number 1- 33867 TEEKAY TANKERS LTD. (Exact name of Registrant as specified in its charter) 4th floor, Belvedere Building, 69 Pitts Bay Road, Hamilton, HM 08, Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40- F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1). Yes No X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7). Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Page 1 of 21 TEEKAY TANKERS LTD. REPORT ON FORM 6-K FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 INDEX PART I: FINANCIAL INFORMATION PAGE Item 1.Financial Statements (Unaudited) Report of Independent Registered Public Accounting Firm 3 Unaudited Consolidated Statements of Income for the three months ended March 31, 2008 and 2007 4 Unaudited Consolidated Balance Sheets as at March 31, 2008 and December 31, 2007 5 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and 2007 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures about Market Risk 18 PART II: OTHER INFORMATION 19 SIGNATURES 20 Page 2 of 21 ITEM
